EXHIBIT 10.3

 

 

 

LEASE AGREEMENT

 

BETWEEN

 

HPI SAN ANTONIO INDUSTRIAL, LLC

 

as LANDLORD,

 

MAJOR LEAGUE FOOTBALL, INC.

 

as Tenant,

 

Covering approximately 9,000 square feet

of the Building known as

 

RITTIMAN WEST INDUSTRIAL PARK, BULIDING 7

Suite 5718

 

located at

 

5700-5730 Rittiman Plaza

San Antonio, Texas 78218

 

 

   

 

 

 

 

TABLE OF CONTENTS

 

1.

PREMISES, TERM AND INITIAL IMPROVEMENTS

 

1

 

2.

BASE RENT, ADDITIONAL RENT AND SECURITY DEPOSIT

 

1

 

3.

TAXES

 

2

 

4.

LANDLORD'S MAINTENANCE

 

3

 

5.

TENANT'S MAINTENANCE AND REPAIR OBLIGATIONS

 

3

 

6.

ALTERATIONS

 

3

 

7.

SIGNS

 

4

 

8.

UTILITIES

 

4

 

9.

INSURANCE

 

4

 

10.

CASUALTY DAMAGE

 

5

 

11.

LIABILITY, INDEMNIFICATION, WAIVER OF SUBROGATION AND NEGLIGENCE

 

5

 

12.

USE

 

6

 

13.

INSPECTION

 

6

 

14.

ASSIGNMENT AND SUBLETTING

 

6

 

15.

CONDEMNATION

 

7

 

16.

SURRENDER OF PREMISES, HOLDING OVER

 

7

 

17.

QUIET ENJOYMENT

 

8

 

18.

EVENT OF DEFAULT

 

8

 

19.

REMEDIES

 

8

 

20.

LANDLORD'S DEFAULT

 

9

 

21.

MORTGAGES

 

9

 

22.

ENCUMBRANCES

 

10

 

23.

MISCELLANEOUS

 

10

 

24.

NOTICES

 

12

 

25.

HAZARDOUS WASTE

 

12

 

26.

LANDLORD'S LIEN

 

13

 

 

The mailing, delivery or negotiation of this Lease shall not be deemed an offer
to enter into any transaction or to enter into any relationship, whether on the
terms contained herein or on any other terms. This Lease shall not be binding,
nor shall either party have any obligations or liabilities or any rights with
respect thereto, or with respect to the premises, unless and until both parties
have executed and delivered this Lease. Until such execution and delivery of
this Lease, either party may terminate all negotiation and discussion of the
subject matter hereof, without cause and for any reason, without recourse or
liability.

 

  i

 

 

  

LIST OF DEFINED TERMS

     

Defined Term

 

Page

 

 

 

 

 

affiliate

 

 

10

 

Alterations

 

 

3

 

Base Rent

 

 

1

 

Brokers

 

 

11

 

Building

 

 

1

 

Building Structure

 

 

3

 

Claimant

 

 

9

 

Collateral

 

 

13

 

Commencement Date

 

 

1

 

Environmental Law

 

 

12

 

Event of Default

 

 

8

 

Hazardous Substances

 

 

12

 

HVAC System

 

 

3

 

including

 

 

10

 

Land

 

 

1

 

Landlord

 

 

1

 

Landlord's Mortgagee

 

 

9

 

Law

 

 

10

 

Laws

 

 

10

 

Lease

 

 

1

 

Loss

 

 

6

 

Mortgage

 

 

9

 

MSDS

 

 

13

 

Operating Expenses

 

 

1

 

Permitted Activities

 

 

12

 

Permitted Materials

 

 

12

 

Premises

 

 

1

 

Primary Lease

 

 

9

 

Project

 

 

1

 

Proportionate Share

 

 

1

 

rent

 

 

2

 

Repair Period

 

 

5

 

Security Deposit

 

 

2

 

Taking

 

 

7

 

Taxes

 

 

2

 

Tenant

 

 

1

 

Tenant Party

 

 

10

 

Term

 

 

1

 

Transfer

 

 

7

 

UCC

 

 

13

 

Vacation Date

 

 

6

 

 

  ii

 

 

 

LEASE AGREEMENT

 

This Lease Agreement (this "Lease") is entered into by HPI SAN ANTONIO
INDUSTRIAL, LLC, a Texas limited liability company ("Landlord") and Major League
Football, Inc., a Delaware corporation ("Tenant").

 

1. PREMISES, TERM AND INITIAL IMPROVEMENTS

 

(a) Landlord leases to Tenant and Tenant leases from Landlord, the space
depicted on the floor plan attached as Exhibit A (the "Premises") which is part
of the approximately 72,000 square foot building known as Rittiman West
Industrial Park, Building 7 (the "Building") located on the real property
described on Exhibit A (the "Land"), subject to the terms and conditions in this
Lease. The Land, the Building, and all other improvements thereon are
hereinafter collectively referred to as the "Project". The term "square footage
of the Premises" or "square footage of the Building" or words to similar effect
shall mean the square footage of the Premises or the Building as calculated by
the Landlord on the basis of the plans and specifications of the Building
including a proportionate share of any common areas. Tenant hereby accepts and
agrees to be bound by the figure for the square footage of the Premises and
Tenant's Proportionate Share as detailed in this Section 1; however, Landlord
may adjust either or both figures if there is manifest error, addition or
subtraction to the Premises, Building or any business park or complex of which
the Premises or Building is a part, remeasurement or other circumstance
reasonably justifying adjustment. Landlord and Tenant stipulate that, as of the
date of this Lease, the size of the Premises is 9,000 square feet and the size
of the Building is 72,000 square feet, and Tenant's initial "Proportionate
Share" is 12.5%. The Proportionate Share shall be adjusted if the size of the
Premises changes.

 

(b) The Lease term shall be twelve (12) months, beginning on March 06, 2020 (the
"Commencement Date") and ending on March 31, 2021 (the "Term") which defined
term shall include all renewals and extensions of the Term, if any.
Notwithstanding the foregoing if the Commencement Date does not occur on March
6, 2020 then the Term shall end twelve (12) months after the first day of the
first full calendar month after the Commencement Date. Upon the Commencement
Date, Landlord and Tenant shall execute a Notice of Commencement in the form
attached hereto as Exhibit C acknowledging the Commencement Date and the date
the Lease will expire.

 

2. BASE RENT, ADDITIONAL RENT AND SECURITY DEPOSIT

 

(a) Tenant shall pay to Landlord "Base Rent" in advance, without demand,
deduction or set off; equal to the following amounts for the following periods
of time:

 

 

Period

Annual Base Rent

Per Square Foot

 

Monthly Base Rent

03/06/2020 – 03/31/2021

$6.00

$4,500.00

 

The first monthly installment (after the expiration of any periods for which no
Base Rent is due), plus the other monthly charges set forth in Section 2(b),
shall be due on the date hereof; thereafter, monthly installments of Base Rent
shall be due on the first day of each calendar month following the Commencement
Date. If the Term begins on a day other than the first day of a month or ends on
a day other than the last day of a month, the Base Rent and additional rent for
such partial month shall be prorated.

 

(b) Tenant shall pay, as additional rent (including for any period during which
no Base Rent is due under Section 2(a) above), its Proportionate Share of all
costs incurred in owning, operating, managing, and maintaining the Premises, the
Land and the Building and the facilities and services provided for the common
use of Tenant and any other tenants of the Project (collectively, "Operating
Expenses") including the following items: (1) Taxes (defined below) and the cost
of any tax consultant employed to assist Landlord in determining the fair tax
valuation of the Building and Land; (2) the cost of all utilities used in the
Building which are not billed separately to a tenant for above Building standard
utility consumption or otherwise; (3) the cost of insurance; (4) the cost of
repairs, replacement and expenses, landscape maintenance and replacement, trash
service (if provided), security service (if provided) and a replacement reserve
for capital items; (5) wages and salaries (including management fees) of all
employees, agents, consultants and other individuals or entities engaged in the
operation, repair, replacement, maintenance or security of the Project,
including taxes, insurance and benefits relating thereto; (6) the cost of dues,
assessments, and other charges applicable to the Land payable to any property or
community owner association under restrictive covenants or deed restrictions to
which the Land is subject; (7) maintenance of fire sprinkler systems; and (8)
alterations, additions, and improvements made by Landlord to comply with Laws
(defined below) or in order to reduce Operating Expenses. If a particular
expense is incurred or charged to more than one building in the Project rather
than solely to the Building (such as Taxes on the Land), then, for the purposes
of calculating Operating Expenses, the amount of such multi-building expense to
be included in Operating Expenses shall be determined by multiplying the expense
in question by a fraction, the numerator of which shall be the square footage of
the Building and the denominator of which shall be the square footage area of
the buildings for which the expense was incurred or otherwise allocated to. On
the same day that Base Rent is due, Tenant shall pay to Landlord an amount equal
to 1/12 of Landlord's estimate of Tenant's Proportionate Share of annual
Operating Expenses. The initial monthly payments are based upon Landlord's
estimate of the Operating Expenses for the year in question, and shall be
increased or decreased annually to reflect the projected actual Operating
Expenses for that year. Within 90 days after each calendar year or as soon
thereafter as is reasonably practicable, Landlord shall deliver to Tenant a
statement setting forth the actual Operating Expenses for such year. If Tenant's
total payments in respect of Operating Expenses for any year are less than
Tenant's Proportionate Share of Operating Expenses for that year, Tenant shall
pay the difference to Landlord within ten days after Landlord's request
therefor; if such payments are more than Tenant's Proportionate Share of
Operating Expenses, Landlord shall retain such excess and credit it against
Tenant's future monthly payments, except that any credit remaining at the
expiration or earlier termination of this Lease shall be paid to Tenant within
thirty (30) days after such expiration or termination. Operating Expenses shall
not include the following: (A) any costs for interest, amortization, or other
payments on loans to Landlord, or any depreciation on the Building; (B)
commissions or other expenses incurred in leasing or procuring tenants; (C)
legal expenses other than those incurred for the general benefit of the tenants
of the Building; (D) allowances, concessions, and other costs of renovating or
otherwise improving space for occupants of the Building or vacant space in the
Building; (E) federal income taxes imposed on or measured by the income of
Landlord from the operation of the Building; (F) rents under ground leases; (G)
costs incurred in selling, syndicating, financing, mortgaging, or hypothecating
any of Landlord's interests in the Building; and (H) costs of capital
improvements except for those provided in (8) above and except that Landlord may
include in Operating Expenses only such portion of capital improvement costs as
is necessary to amortize such improvements over their useful life. There shall
be no duplication of costs for reimbursements in calculating Operating Expenses.
The amounts of the initial monthly Base Rent and Tenant's Proportionate Share of
Operating Expenses (and the part thereof attributable to Taxes) are as follows:

 

  1

 

 

 

Base Rent (Section 2(a))

 

$ 4,500.00

 

Estimated Operating Expenses, including Taxes (Section 2(b))

 

$ 2,017.50

 

Total initial monthly payment

 

$ 6,517.50

 

 

(c) If any payment required of Tenant under this Lease is not paid within five
(5) days after due, Landlord may charge Tenant a fee equal to 8% of the
delinquent payment to reimburse Landlord for its cost and inconvenience incurred
as a consequence of Tenant's delinquency.

 

(d) All payments and reimbursements required to be made by Tenant under this
Lease shall constitute "rent" (herein so called). All rent payments shall be
sent to the following address, which address may be changed from time to time by
Landlord:

 

HPI San Antonio Industrial, LLC

P.O. Box 206613

Dallas, Texas 75320-6613

 

(e) Landlord shall keep good and accurate books and records in accordance with
sound accounting principles consistently applied concerning the Operating
Expenses, and Tenant shall have the right, upon 10 days notice provided within
45 days following the delivery of Landlord's statement of the actual amount of
Operating Expenses, to inspect and copy such books and records. Tenant agrees
that any information obtained during an inspection by Tenant of Landlord's books
and records shall be kept in confidence by Tenant and its agents and employees
and shall not be disclosed to any other parties, except to Tenant's attorneys,
accountants and other consultants. Any parties retained by Tenant to inspect
Landlord's books and records shall not be compensated on a contingency fee
basis. In any event, Landlord shall credit Tenant in the same manner as
overpayments of Operating Expenses per subparagraph (b) above all Operating
Expenses shown by such inspection to have been overpaid by Tenant, as mutually
determined by Landlord and Tenant in good faith, and, similarly, Tenant shall
promptly pay Landlord all Operating Expenses shown by such inspection to have
been underpaid by Tenant, as mutually determined by Landlord and Tenant in good
faith. Tenant shall not have the right to conduct any such inspection more
frequently than once annually or for periods prior to the immediately preceding
calendar year. If Tenant shall not dispute any item or items included in the
determination of Operating Expenses for a particular calendar year by delivering
a written notice to Landlord generally describing in reasonable detail the basis
of such dispute within 45 days after the statement for such year was delivered
to it, Tenant shall be deemed to have approved such statement.

 

(f) Tenant shall deposit with Landlord on the date hereof $6,517.50 (the
"Security Deposit") which shall be held by Landlord to secure Tenant's
obligations under this Lease; however, the Security Deposit is not an advance
rental deposit or a measure of Landlord's damages for an Event of Default
(defined below). Landlord may use any portion of the Security Deposit to satisfy
Tenant's unperformed obligations hereunder, without prejudice to any of
Landlord's other remedies. If so used, Tenant shall pay Landlord an amount that
will restore the Security Deposit to its original amount upon request. In
connection with any waiver of a Tenant default or modification of this Lease,
Landlord may require that Tenant provide Landlord with an additional amount to
be held as part of the Security Deposit. The unused portion of the Security
Deposit (together with a detailed accounting and supporting evidence of the
amounts, if any, withheld from the Security Deposit) will be returned to Tenant
within 30 days after the end of the Term, provided that no Event of Default
exists at the expiration of the Term.

 

(g) With respect to any calendar year or partial calendar year in which the
Building is not occupied to the extent of 95% of the area thereof those
Operating Expenses which fluctuate with occupancy for such period shall, for the
purposes hereof, be increased to the amount which would have been incurred had
the Building been occupied to the extent of 95% of the area thereof.

 

3. TAXES

 

(a) Landlord shall pay all taxes, assessments and governmental charges whether
federal, state, county, or municipal and whether they are imposed by taxing or
management districts or authorities presently existing or hereafter created
(collectively, "Taxes") that accrue against the Premises, the Land and the
Building. If, during the Term, there is levied, assessed or imposed on Landlord
a capital levy or other tax directly on the rent or a franchise tax, assessment,
levy or charge measured by or based, in whole or in part, upon rent, including
without limitation the tax commonly referred to as the Texas margin tax imposed
under Chapter 171 of the Texas Tax Code and/or any successor statutory
provision, then all such taxes, assessments, levies or charges, or the part
thereof so measured or based, shall be included within the term "Taxes."

 

  2

 

 

  

(b) Tenant shall (1) before delinquency pay all taxes levied or assessed against
any personal property, fixtures or alterations placed in the Premises and (2)
upon the request of Landlord, deliver to Landlord receipts from the applicable
taxing authority or other evidence acceptable to Landlord to verify that such
taxes have been paid. If any such taxes are levied or assessed against Landlord
or Landlord's property and (A) Landlord pays them or (B) the assessed value of
Landlord's property is increased thereby and Landlord pays the increased taxes,
then Tenant shall pay to Landlord such taxes within ten days after Landlord's
request therefor.

 

(c) TENANT HEREBY WAIVES ALL RIGHTS TO PROTEST THE APPRAISED VALUE OF THE
PROJECT OR TO APPEAL THE SAME AND ALL RIGHTS TO RECEIVE NOTICES OF REAPPRAISALS
AS SET FORTH IN SECTIONS 41.413 AND 42.015 OF THE TEXAS TAX CODE.

 

4. LANDLORD'S MAINTENANCE

 

(a) This Lease is intended to be a net lease; accordingly, Landlord's
maintenance obligations are limited to maintenance and replacement of the
Building's roof, the foundation piers and structural members of the exterior
walls (collectively, the "Building Structure"); however, Landlord shall not be
responsible (1) for any such work until Tenant delivers to Landlord written
notice of the need therefor or (2) for alterations to the Building Structure
required by Law because of Tenant's use of the Premises (which alterations shall
be performed by Tenant). The Building Structure does not include skylights,
windows, glass or plate glass, doors, special storefronts or office entries, all
of which shall be maintained by Tenant. Landlord's liability for any defects,
repairs, replacement or maintenance for which Landlord is responsible hereunder
shall be limited to the cost of performing such work.

 

(b) Additionally, Landlord shall, maintain the parking areas, driveways, alleys
and grounds located on the Land in a clean and sanitary condition, consistent
with the operation of a first-class office/warehouse building, including prompt
maintenance, repairs and replacements of (1) any drill or spur tract servicing
the Premises, (2) the exterior of the Building (including painting), (3)
irrigation systems and sewage lines, and (4) any other items normally associated
with the foregoing. Additionally, Landlord shall maintain any private entry
drives, any detention ponds, and other common areas for the Project. Tenant
shall promptly notify Landlord of any work required to be performed under this
Section 4, and Landlord shall not be responsible for performing such work until
Tenant delivers to Landlord such notice. All costs in performing the work
described in this Section 4(b) shall be included in Operating Expenses, subject
to the applicable provisions of Section 2(b) hereof. Landlord shall not be
required to provide any security services with respect to the Premises or any
other portion of the Project.

 

5. TENANT'S MAINTENANCE AND REPAIR OBLIGATIONS

 

(a) Tenant shall maintain all parts of the Premises [except for maintenance work
which Landlord is expressly responsible for under Section 4(a) above] including
without limitation, dock and loading areas, man doors, truck doors, dock
levelers, shelters, seals and bumpers (if any), lighting, plumbing, restrooms,
water and sewer lines up to points of common connection, fire sprinklers and
fire protection systems, entries, doors, ceilings, windows, interior walls, and
the interior side of demising walls, electrical systems, and air rotation
equipment in good condition and promptly make all necessary repairs and
replacements to the Premises, normal wear and tear and damage by casualty
excepted. Tenant shall repair and pay for any damage caused by a Tenant Party
(defined below) or caused by Tenant's default hereunder.

 

(b) Tenant shall maintain the hot water equipment and the heating, air
condition, and ventilation equipment and systems (the "HVAC System") in good
repair and condition and in accordance with Law and with such equipment
manufacturers' suggested operation/maintenance service program; such obligation
shall include replacement of all equipment necessary to maintain such equipment
and system in good working order. Within ten days after the Commencement Date,
Tenant shall enter into regularly scheduled preventive maintenance/service
contracts for such equipment, each in compliance with Landlord's specifications
and otherwise in form and substance and with a contractor reasonably acceptable
to Landlord, and deliver copies thereof to Landlord. Tenant shall also provide
Landlord with (i) a copy of all renewal or substitute maintenance/service
contracts within 30 days prior to the expiration of the existing service
contract, and (ii) upon Landlord's request, a copy of all maintenance or service
reports with respect to such contract. At least 14 days before the end of the
Term, Tenant shall deliver to Landlord a certificate from an engineer reasonably
acceptable to Landlord certifying that the hot water equipment and the HVAC
System are then in good repair and working order.

 

6. ALTERATIONS

 

Tenant shall not make any alterations, additions or improvements (collectively,
"Alterations") to the Premises without the prior written consent of Landlord.
Landlord shall not be required to notify Tenant of whether it consents to any
Alterations until it (a) has received plans and specifications therefor which
are sufficiently detailed to allow construction of the work depicted thereon to
be performed in a good and workmanlike manner, and (b) has had a reasonable
opportunity to review them. If the Alterations will affect the Building
Structure, HVAC System, or mechanical, electrical, or plumbing systems, then the
plans and specifications therefor must be prepared by a licensed engineer
reasonably acceptable to Landlord. Landlord's approval of any plans and
specifications shall not be a representation that the plans or the work depicted
thereon will comply with law or be adequate for any purpose, but shall merely be
Landlord's consent to performance of the work. Upon completion of any
Alterations, Tenant shall deliver to Landlord accurate, reproducible as-built
plans therefor. Tenant may erect shelves, bins, machinery and trade fixtures
provided that such items (1) do not alter the basic character of the Premises;
(2) do not overload or damage the same; and (3) may be removed without damage to
the Premises. Unless Landlord specifies in writing otherwise, all Alterations
shall be Landlord's property when installed in the Premises. All work performed
by a Tenant Party in the Premises (including that relating to the installations,
repair, replacement, or removal of any item) shall be performed in accordance
with Laws and with Landlord's specifications and requirements, in a good and
workmanlike manner, and so as not to damage or alter the Building Structure or
the Premises. Any contractors used by Tenant must carry liability insurance
reasonably acceptable to Landlord, and Tenant shall deliver evidence of such
insurance to Landlord before any construction is commenced. In connection with
any such alteration, addition, or improvement costing in excess of $10,000.00,
Tenant shall pay to Landlord an administration fee of 5% of all costs incurred
for such work. Tenant shall be responsible for compliance with American With
Disabilities Act of 1990 for the interior, non-structural portions of the
Premises, Landlord shall be responsible for compliance with the American With
Disabilities Act of 1990 relative to the Building Structure, and all Building
common areas including, but not limited to, parking areas, sidewalks, entrances,
and access ways, unless such compliance is required solely in connection with
Tenant's specific use of the Premises or a Tenant alteration of the Building, in
which case such compliance shall be Tenant's responsibility.

   

  3

 

 

 

7. SIGNS

 

Tenant shall not place, install or attach any signage, decorations, advertising
media, blinds, draperies, window treatments, bars, or security installations to
the Premises or the Building without Landlord's prior written approval. Landlord
hereby agrees that Tenant may install a sign on the exterior of the Building,
subject to compliance with all applicable Laws, the Building signage criteria
provided attached hereto as Exhibit D and the provisions of this Section 7. Upon
the expiration or earlier termination of this Lease, Tenant shall remove all
Tenant's signage, and Tenant shall repair, paint, and/or replace any portion of
the Premises or the Building damaged or altered as a result of its signage when
it is removed (including, without limitation, any discoloration of the
Building). Tenant shall not (a) make any changes to the exterior of the Premises
or the Building, (b) install any exterior lights, decorations, balloons, flags,
pennants, banners or paintings, or (c) erect or install any signs, windows or
door lettering, decals, window or storefront stickers, placards, decorations or
advertising media of any type that is visible from the exterior of the Premises
or the Building without Landlord's prior written consent. Landlord shall not be
required to notify Tenant of whether it consents to any sign until it (1) has
received detailed, to-scale drawings thereof specifying design, material
composition, color scheme, and method of installation, and (2) has had a
reasonable opportunity to review them.

 

8. UTILITIES

 

Tenant shall pay directly to the utility provider all electricity, gas, and
telephone charges used at the Premises, together with any taxes, penalties,
surcharges, maintenance charges, and the like pertaining thereto. Tenant shall
obtain telephone and computer line service to the Premises. Landlord shall
provide all other utility service connections to the Premises, including water,
gas, electricity and sewer. Except for electricity and gas services (which shall
be separately metered to the Premises) and telephone service, Tenant's use of
all utilities shall be part of Operating Expenses; provided, however, if
Tenant's use of any utility exceeds Building standard service, Landlord may, at
Tenant's expense, separately meter and bill Tenant directly for its use of any
such utility service, in which case, the amount separately billed to Tenant for
above Building standard utility service shall not be duplicated in Tenant's
obligation to pay additional rent under Section 2(b). Landlord shall not be
liable for any interruption or failure of utility service to the Premises. All
amounts due Landlord from Tenant under this Section 8 shall be payable within
ten days after Landlord's request therefor.

 

9. INSURANCE

 

Tenant shall maintain (a) workers' compensation insurance providing coverage for
statutory benefits in the state in which the Premises is located and employer's
liability coverage with minimum limits of not less than $500,000 for (i) each
accident, (ii) each employee, and (iii) policy limit for disease (with a waiver
of subrogation endorsement reasonably acceptable to Landlord); (b) commercial
general liability insurance on the most current ISO Form CG 00 01 or coverage at
least as broad as coverage provided under such form, to cover liability arising
from occurrences on or about the Premises and acts of Tenant Parties on or about
the Project, without modification to the separation of insureds provision, with
limits of not less than $1,000,000 per occurrence, $2,000,000 general aggregate;
(c) business automobile liability insurance covering owned, hired and non-owned
vehicle, with limits of not less than $1,000,000 combined single limit per
occurrence for bodily injury and property damage liability; (d) umbrella/excess
liability insurance, on an occurrence basis, that applies in excess of the
required commercial general liability, business automobile liability, and
employer’s liability policies with a minimum limit of $2,000,000 per occurrence
and $2,000,000 in the annual aggregate; (e) property insurance – special form
covering the replacement cost (without deduction for depreciation) of all
Alterations and Tenant's property in the Premises (including without limitation
removable trade fixtures and leasehold improvements), and extending to Landlord
and Landlord's Mortgagee (defined below) shall be named as loss payee as their
interests may appear with respect to Alterations and leasehold improvements, and
containing ordinance or law coverage; (f) business income and extra expense
insurance covering failure of Tenant's equipment and covering all periods of
interruption, with limits not less than one hundred percent (100%) of all
charges payable by Tenant under this Lease for a period of twelve (12) months;
and (g) such other insurance as Landlord may reasonably require, including
Pollution or Environmental Liability insurance. The foregoing commercial general
liability and umbrella liability policies are subject to increases in coverage
amounts, as reasonably determined by Landlord in the event Tenant is permitted
in writing by Landlord to use the Premises for light manufacturing. Such
policies shall (A) except for the worker's compensation policy, name Landlord,
Landlord's Mortgagee, Landlord's agents, and their respective Affiliates
(defined below), as additional insureds on a form that does not limit the
coverage provided under such policy to any additional insured (i) by reason of
such additional insured's negligent acts or omissions (sole or otherwise), (ii)
by reason of other insurance available to such additional insured, or (iii) to
claims for which a primary insured has agreed to indemnify the additional
insured, (B) be issued by an insurance company with a rating of at least "A :
VII" or better as set forth in the most current issue of AM Best's Insurance
Reports, unless otherwise approved by Landlord in writing, (C) provide that such
insurance may not be cancelled unless 30 days' prior written notice is first
given to Landlord, (D) be delivered to Landlord by Tenant before the earlier of
the Commencement Date or the date Tenant occupies the Premises and at least 15
days before each renewal thereof, and (E) all liability insurance policies shall
provide primary and non-contributory coverage to Landlord, Landlord's Mortgagee,
Landlord's agents, and their respective Affiliates when any policy issued to
such parties (collectively or individually) is similar or duplicate in coverage,
in which case such policy shall be excess over Tenant's policies. Landlord must
give its prior written approval to all deductibles and self-insured retentions
under Tenant's policies. No insurance policy will contain endorsements that
restrict, limit, or exclude coverage in a manner that is inconsistent with the
foregoing requirements. In the event Landlord engages a third party servicer for
collection and review of insurance certificates from tenants of the
Project/Building on Landlord's behalf, upon receipt of written notice from
Landlord of the identity of such third party servicer, Tenant agrees to register
with such servicer for such servicer's receipt of Tenant's certificates of
insurance, provide such servicer with Tenant's certificates of insurance and
communicate with such servicer regarding Tenant's insurance required hereunder
and compliance therewith. Tenant's contact for insurance related matters is:

 

Hudson Insurance Group

6730 Horizon Road, Suite A, Heath, TX 75032

(469) 402-0320- Telephone

  

  4

 

 

 

10. CASUALTY DAMAGE

 

(a) Tenant shall give written notice to Landlord of any damage to the Premises
or the Building promptly on discovery of the same. If the Premises or the
Building is totally destroyed by an insured peril, or so damaged by an insured
peril that, in Landlord's reasonable estimation, rebuilding or repairs cannot be
substantially completed within 180 days after the date of Landlord's actual
knowledge of such damage, then either Landlord or (if a Tenant Party did not
cause such damage) Tenant may terminate this Lease by delivering to the other
written notice thereof within 30 days after such damage, in which case, the rent
shall be abated from the date of occurrence through the unexpired portion of
this Lease, effective upon the date such damage occurred. Time is of the essence
with respect to the delivery of such notices.

 

(b) Subject to Section 10(c), if this Lease is not terminated under Section
10(a), then Landlord shall restore the Premises to substantially its previous
condition, except that Landlord shall not be required to rebuild, repair or
replace any part of the contents required to be covered by Tenant's insurance
under Section 9 and Tenant shall use the proceeds from such insurance for the
replacement of trade fixtures, furniture, inventory and other personal property
and for the restoration of Tenant's Alterations, improvements and additions to
the Premises. If the Premises are untenantable, in whole or in part, during the
period beginning on the date such damage occurred and ending on the date of
substantial completion of Landlord's repair or restoration work (the "Repair
Period") then the rent for such period shall be reduced to such extent as may be
fair and reasonable under the circumstances and the Term shall be extended by
the number of days in the Repair Period.

 

(c) If the Premises are destroyed or substantially damaged by any peril not
covered by the insurance maintained by Landlord or any Landlord's Mortgagee
(defined below) requires that insurance proceeds be applied to the indebtedness
secured by its Mortgage (defined below) or to the Primary Lease (defined below)
obligations, Landlord may terminate this Lease by delivering written notice of
termination to Tenant within 30 days after such destruction or damage or such
requirement is made known by any such Landlord's Mortgagee, as applicable,
whereupon all rights and obligations hereunder shall cease and terminate, except
for any liabilities of Tenant which accrued before this Lease is terminated,
provided that all Base Rent and any additional rent accruing after the date of
the casualty shall be abated, and any rent or other monies paid in advance by
Tenant under the terms of this Lease for the period from and after the casualty
shall be repaid to Tenant.

 

11. LIABILITY, INDEMNIFICATION, WAIVER OF SUBROGATION AND NEGLIGENCE

 

(a) Landlord shall not be liable to Tenant or Tenant's agents, employees or
contractors, or those claiming by, through, or under any of them for any injury
to or death of any person or persons or any damage to or loss, or loss of use of
any real or personal property caused by casualty, theft, or any criminal or
tortuous acts or omissions of any third party; unless caused solely by
Landlord's gross negligence or intentional misconduct. In addition, Landlord and
Tenant each waives any claims it might have against the other for any damage to
or theft, destruction, loss or loss of use of any property, to the extent the
same is insured against under any insurance policy that covers the Premises,
Landlord's or Tenant's fixtures, personal property, leasehold improvements, or
business, or is required to be insured against by the party which might have
such claim under the terms of this Lease, REGARDLESS OF WHETHER THE NEGLIGENCE
(OF WHATEVER TYPE OR NATURE) OR FAULT OF THE OTHER PARTY CAUSED SUCH LOSS. EACH
PARTY SHALL CAUSE ITS INSURANCE CARRIER TO ENDORSE ALL APPLICABLE POLICIES
WAIVING THE CARRIER'S RIGHT OF RECOVERY UNDER SUBROGATION OR OTHERWISE AGAINST
THE OTHER PARTY. For the purpose of the foregoing waiver, the amount of any
deductible applicable to any loss or damage shall be deemed covered by, and
recoverable by the insured under the insurance policy to which such deductible
relates.

 

(b) Subject to Section 11(a), Tenant shall defend, indemnify, and hold harmless
Landlord and its agents and employees from and against all claims, demands,
liabilities, causes of action, suits, judgments, attorneys' fees and expenses
for any Loss arising from any occurrence within, on or about the Premises or
arising from Tenant's failure to perform its obligations under this Lease or
arising from any act or omission (whether negligent, intentional or otherwise)
of Tenant or Tenant's agents, employees, invitees or contractors, except to the
extent that a Loss is caused solely by the gross negligence or intentional
misconduct of Landlord. TENANT HEREBY ACKNOWLEDGES THAT IT IS INDEMNIFYING
LANDLORD FOR LANDLORD'S OWN ORDINARY NEGLIGENCE. The term "Loss" means any
injury to or death of any person or persons or any damage to or theft,
destruction, loss, or loss of use of any real or personal property caused by
casualty, theft, fire, or any acts or omissions of any person or party, and any
injury or damage or inconvenience which may arise through repair or alteration
of any part of the Premises, or failure to make repairs, or from any other
cause.

 

  5

 

 

   

(c) Subject to Section 11(a), Landlord shall defend, indemnify, and hold
harmless Tenant and its agents and employees from and against all claims,
demands, liabilities, causes of action, suits, judgments, attorneys' fees and
expenses for any Loss arising from any occurrence within, on or about the
Premises, to the extent, and only to the extent the Loss is caused solely by the
gross negligence or intentional misconduct of Landlord, or its agents,
employees, invitees or contractors.

 

THE PROVISIONS OF THIS SECTION 11 SHALL SURVIVE TERMINATION OR EXPIRATION OF
THIS LEASE.

 

12. USE

 

(a) The Premises shall be used only for offices, receiving, storing, shipping
and selling products, materials and merchandise made or distributed by Tenant
and for such other lawful purposes as may be incidental thereto, provided that
such uses are in compliance with all applicable Laws; however, no retail sales
may be made from the Premises. Outside storage is prohibited. Tenant shall be
solely responsible for complying with all Laws applicable to the use, occupancy,
and condition of the Premises; provided, however, that Landlord shall deliver
the Premises to Tenant in a condition which is in compliance with all Laws.
Tenant shall not permit any objectionable or unpleasant odors, smoke, dust, gas,
light, noise or vibrations to emanate from the Premises; nor take any other
action that would constitute a nuisance or would disturb, unreasonably interfere
with, or endanger Landlord or any other person; nor permit the Premises to be
used for any purpose or in any manner that would (1) void the insurance thereon,
(2) increase the insurance risk, or (3) cause the disallowance of any sprinkler
credits. Tenant shall pay to Landlord on demand any increase in the cost of any
insurance on the Premises incurred by Landlord, which is caused by Tenant's use
of the Premises or because Tenant vacates the Premises.

 

(b) Tenant and its employees and invitees shall have the non-exclusive right to
use, in common with others, the parking areas associated with the Premises which
Landlord has designated for such use, subject to (1) such reasonable rules and
regulations as Landlord may promulgate from time to time and (2) rights of
ingress and egress of other tenants and their employees, agents and invitees.
Landlord shall not be responsible for enforcing Tenant's parking rights against
any third parties, and Tenant expressly does not have the right to tow or
obstruct improperly parked vehicles.

 

(c) Landlord shall have the right to establish and amend from time to time,
rules and regulations governing all tenants' uses and occupancy of the Building
(provided the same are reasonable, non-discriminatory and uniformly enforced),
and provided further that in the event of a conflict between those rules and
this Lease, this Lease shall control.

 

13. INSPECTION

 

Upon reasonable notice, Landlord and Landlord's agents and representatives may
enter the Premises during business hours to inspect the Premises; to make such
repairs as may be required or permitted under this Lease; to perform any
unperformed obligations of Tenant hereunder; and to show the Premises to
prospective purchasers, mortgagees, ground lessors, and (during the last 12
months of the Term) tenants. During the last 12 months of the Term, Landlord may
erect a sign on the Premises indicating that the Premises are available. Tenant
shall notify Landlord in writing of its intention to vacate the Premises at
least 60 days before Tenant will vacate the Premises; such notice shall specify
the date on which Tenant intends to vacate the Premises (the "Vacation Date").
At least 30 days before the Vacation Date, Tenant shall arrange to meet with
Landlord for a joint inspection of the Premises. After such inspection, Landlord
shall prepare a list of items that Tenant must perform before the Vacation Date,
which shall not include repairs due to normal wear and tear or casualty. If
Tenant fails to arrange for such inspection, then Landlord may conduct such
inspection and Landlord's determination of the work Tenant is required to
perform before the Vacation Date shall be conclusive. If Tenant fails to perform
such work before the Vacation Date, then Landlord may perform such work at
Tenant's cost. Tenant shall pay all costs incurred by Landlord in performing
such work within ten days after Landlord's request therefor.

 

14. ASSIGNMENT AND SUBLETTING

 

(a) Tenant shall not, without the prior written consent of Landlord, which will
not be unreasonably withheld (except that Landlord may, in its sole discretion,
withhold its consent to any proposed collateral assignment of this Lease), (1)
advertise that any portion of the Premises is available for lease or cause or
allow any such advertisement, (2) assign, transfer, or encumber this Lease or
any estate or interest herein, whether directly or by operation of law, (3)
permit any other entity to become Tenant hereunder by merger, consolidation, or
other reorganization; provided, however, that such a transfer may occur without
Landlord's consent so long as the primary business of the new entity remains the
same as Tenant's primary business and the net worth of the new entity is equal
or greater to that of Tenant, (4) if Tenant is an entity other than a
corporation whose stock is publicly traded (or a corporation whose stock is in
the process of being publicly traded), permit the transfer of an ownership
interest in Tenant so as to result in a change in the current control of Tenant,
(5) sublet any portion of the Premises, (6) grant any license, concession, or
other right of occupancy of any portion of the Premises, or (7) permit the use
of the Premises by any parties other than Tenant (any of the events listed in
items (1) through (7) being a "Transfer"). If Tenant requests Landlord's consent
to a Transfer, then Tenant shall provide Landlord with a written description of
all terms and conditions of the proposed Transfer, copies of the proposed
documentation, and the following information about the proposed transferee: name
and address; reasonably satisfactory information about its business and business
history; its proposed use of the Premises; banking, financial, and other credit
information; and general references sufficient to enable Landlord to determine
the proposed transferee's creditworthiness and character. Tenant shall reimburse
Landlord for its reasonable attorneys' fees and other expenses incurred in
connection with considering any request for its consent to a Transfer. If
Landlord consents to a proposed Transfer, then the proposed transferee shall
deliver to Landlord a written agreement whereby it expressly assumes the
Tenant's obligations hereunder (however, any transferee of less than all of the
space in the Premises shall be liable only for obligations under this Lease that
are properly allocable to the space subject to the Transfer, and only to the
extent of the rent it has agreed to pay Tenant therefor). Landlord's consent to
a Transfer shall not release Tenant from performing its obligations under this
Lease, but rather Tenant and its transferee shall be jointly and severally
liable therefor. Landlord's consent to any Transfer shall not waive Landlord's
rights as to any subsequent Transfers. If an Event of Default occurs while the
Premises or any part thereof are subject to a Transfer, then Landlord, in
addition to its other remedies, may collect directly from such transferee all
rents becoming due to Tenant and apply such rents against Tenant's rent
obligations under this Lease. Tenant authorizes its transferees to make payments
of rent directly to Landlord upon receipt of notice from Landlord to do so.

 

  6

 

 

    

(b) Landlord may, within 30 days after submission of Tenant's written request
for Landlord's consent to a Transfer, cancel this Lease (or, as to a subletting,
cancel as to the portion of the Premises proposed to be sublet) as of the date
the proposed Transfer was to be effective. If Landlord cancels this Lease as to
any portion of the Premises, then this Lease shall cease for such portion of the
Premises and Tenant shall pay to Landlord all rent accrued through the
cancellation date relating to the portion of the Premises covered by the
proposed Transfer. Thereafter, Landlord may lease such portion of the Premises
to the prospective transferee (or to any other person) without liability to
Tenant.

 

(c) Tenant hereby assigns, transfers and conveys one-half of all consideration
received by Tenant under any Transfer, which are in excess of the rents payable
by Tenant under this Lease and the reasonable costs incurred by Tenant in
connection with such reletting. Tenant shall hold such amounts in trust for
Landlord and pay them to Landlord within ten (10) days after receipt.

 

15. CONDEMNATION

 

If any portion of the Premises or more than 50% of the Building and Land in
which the Premises is located is taken for any public or quasi-public use by
right of eminent domain or private purchase in lieu thereof (a "Taking"), and
the Taking prevents or materially interferes with the use of the Premises for
the purpose for which they were leased to Tenant, either party may terminate
this Lease by delivering to the other written notice thereof within 30 days
after the Taking, in which case rent shall be abated during the unexpired
portion of the Term, effective on the date of such Taking. If (a) less than 50%
of the Building and Land in which the Premises is located are subject to a
Taking or (b) any portion of the Premises or more than 50% of the Building and
Land in which the Premises is located are subject to a Taking, but the Taking
does not prevent or materially interfere with the use of the Premises for the
purpose for which they were leased to Tenant, then neither party may terminate
this Lease, but the rent payable during the unexpired portion of the Term shall
be reduced to such extent as may be fair and reasonable under the circumstances.
All compensation awarded for any Taking shall be the property of Landlord, and
Tenant assigns any interest it may have in any such award to Landlord; however,
Landlord shall have no interest in any award made to Tenant for loss of business
or goodwill or for the taking of Tenant's trade fixtures, the cost of relocating
Tenant and/or disruption of Tenant's business, if a separate award for such
items is made to Tenant.

 

16. SURRENDER OF PREMISES, HOLDING OVER

 

(a) No act by Landlord shall be an acceptance of a surrender of the Premises,
and no agreement to accept a surrender of the Premises shall be valid unless it
is in writing and signed by Landlord. At the end of the Term or the termination
of Tenant's right to possess the Premises, Tenant shall (1) deliver to Landlord
the Premises with all improvements located thereon in good repair and condition,
reasonable wear and tear (subject however to Tenant's maintenance obligations)
excepted, and with the HVAC System and hot water equipment, light and light
fixtures (including ballasts), and overhead doors and related equipment in good
working order, (2) deliver to Landlord all keys to the Premises, (3) remove all
signage placed on the Premises, the Building, or the Land by or at Tenant's
request, and (4) deliver the Premises in the condition set forth on Exhibit E
attached hereto. All fixtures, alterations, additions, and improvements (whether
temporary or permanent) shall be Landlord's property and shall remain on the
Premises except as provided in the next two sentences. Provided that Tenant has
performed all of its obligations hereunder, Tenant may remove all unattached
trade fixtures, furniture, and personal property placed in the Premises by
Tenant (but Tenant shall not remove any such item which was paid for, in whole
or in part, by Landlord). Additionally, Tenant shall remove such alterations,
additions, improvements, fixtures, equipment, wiring, furniture, and other
property as Landlord may request, provided such request is made within thirty
(30) days after the end of the Term and provided that the installation or
construction of the applicable alteration, improvement, additions, fixture or
wiring was not consented to by Landlord in writing (unless at the time of
consent, Landlord informed Tenant that such item would need to be removed upon
expiration of the Lease). All items not so removed shall, at the option of
Landlord, be deemed abandoned by Tenant and may be appropriated, sold, stored,
destroyed, or otherwise disposed of by Landlord without notice to Tenant and
without any obligation to account for such items and Tenant shall pay for the
costs incurred by Landlord in connection therewith. Any such disposition shall
not be considered a strict foreclosure or other exercise of Landlord's rights in
respect of the security interest granted under Section 26. All work required of
Tenant under this Section 16 shall be coordinated with Landlord and be done in a
good and workmanlike manner, in accordance with all Laws, and so as not to
damage the Building or unreasonably interfere with other tenants' use of their
premises. Tenant shall, at its expense, repair all damage caused by any work
performed by Tenant under this Section 16.

 

  7

 

 

   

(b) If Tenant fails to vacate the Premises at the end of the Term, then Tenant
shall be a Tenant at will and Tenant shall pay, in addition to the other rent
due hereunder, a monthly rental (without reduction for partial months) equal to
200% of all rental payable during the last month of the Term. Additionally,
Tenant shall defend, indemnify, and hold harmless Landlord from any damage,
liability and expense (including attorneys' fees and expenses) incurred because
of such holding over. No payments of money by Tenant to Landlord after the Term
shall reinstate, continue or extend the Term, and no extension of this Term
shall be valid unless it is in writing and signed by Landlord and Tenant.

 

17. QUIET ENJOYMENT

 

Provided Tenant has fully performed its obligations under this Lease, and
subject to the terms and provisions of this Lease, Tenant shall peaceably and
quietly hold and enjoy the Premises for the Term, without hindrance from
Landlord or any party claiming by, through, or under Landlord, but not
otherwise.

 

18. EVENT OF DEFAULT

 

Each of the following events shall constitute an "Event of Default" under this
Lease:

 

(a) Tenant fails to pay any rent when due or any payment or reimbursement
required hereunder when due, and in either case such failure continues for a
period of five days from the date such payment was due.

 

(b) The filing of a petition by or against Tenant or any guarantor of Tenant's
obligations hereunder (1) in any bankruptcy or other insolvency proceeding; (2)
seeking any relief under any debtor relief Law; (3) for the appointment of a
liquidator, receiver, trustee, custodian, or similar official for all or
substantially all of Tenant's property or for Tenant's interest in this Lease;
or (4) for reorganization or modification of Tenant's capital structure
(however, if any such petition is filed against Tenant, then the filing of such
petition shall not constitute an Event of Default, unless it is not dismissed
within sixty (60) days after the filing thereof).

 

(c) Tenant (1) vacates all or a substantial portion of the Premises or (2) fails
to continuously operate its business at the Premises for the permitted use set
forth herein.

 

(d) Tenant fails to discharge any lien placed upon the Premises in violation of
Section 22 within thirty (30) days after any such lien or encumbrance is filed
against the Premises.

 

(e) Tenant fails to comply with any term, provision or covenant of this Lease
(other than those listed in this Section 18), and such failure continues for
thirty (30) days, or immediately if the failure involves a hazardous condition,
after written notice thereof to Tenant. In addition, if Landlord provides Tenant
with notice of Tenant's failure to comply with the same specific term, provision
or covenant of this Lease on more than two (2) occasions during any 12 month
period, Tenant's subsequent violation of the same term, provision or covenant
shall, at Landlord's option, be deemed an incurable Event of Default by Tenant.

 

19. REMEDIES

 

(a) Upon any Event of Default, Landlord may, in addition to all other rights and
remedies afforded Landlord hereunder or by Law, take any of the following
actions:

 

(1) Terminate this Lease by giving Tenant written notice thereof; in which
event, Tenant shall pay to Landlord the sum of (A) all rent accrued hereunder
through the date of termination, (B) all amounts due under Section 19(b), and
(C) an amount equal to (i) the total rent that Tenant would have been required
to pay for the remainder of the Term discounted to present value at a per annum
rate equal to the rate of interest set forth for 26-week U.S. governmental bills
sold at a discount from face value in units of $10,000 to $1,000,000 as
published on the date this Lease is terminated by The Wall Street Journal,
Southwest Edition, in its listing of "Money Rates" under the heading "Treasury
Bills" (or, if no such rate is published, the "Discount Rate" as published on
such date under the "Money Rates" listing), minus (ii) the then present fair
rental value of the Premises for such period, similarly discounted; or

 

(2) Terminate Tenant's right to possess the Premises without terminating this
Lease by giving written notice thereof to Tenant, in which event Tenant shall
pay to Landlord (A) all rent and other amounts accrued hereunder to the date of
termination of possession, (B) all amounts due from time to time under Section
19(b), and (C) all rent and other sums required hereunder to be paid by Tenant
during the remainder of the Term, diminished by any net sums thereafter received
by Landlord through reletting the Premises during such period. To the extent
required by Law, Landlord shall use commercially reasonable efforts to mitigate
damages; provided, however, Landlord shall not be obligated to relet the
Premises and shall not be liable for, nor shall Tenant's obligations hereunder
be diminished because of, Landlord's failure to relet the Premises or to collect
rent due for a reletting and Landlord shall be deemed to have complied with this
mitigation requirement so long as Landlord places signage on the Project and
lists the Premises in substantially the same way it does for other similar space
in its inventory. Tenant shall not be entitled to the excess of any
consideration obtained by reletting over the rent due hereunder. Reentry by
Landlord in the Premises shall not affect Tenant's obligations hereunder for the
unexpired Term; rather, Landlord may, from time to time, bring action against
Tenant to collect amounts due by Tenant, without the necessity of Landlord's
waiting until the expiration of the Term. Unless Landlord delivers written
notice to Tenant expressly stating that it has elected to terminate this Lease,
all actions taken by Landlord to exclude or dispossess Tenant of the Premises
shall be deemed to be taken under this Section 19(a)(2). If Landlord elects to
proceed under this Section 19(a)(2), it may at any time elect to terminate this
Lease under Section 19(a).

 

  8

 

 

   

Additionally, without notice, Landlord may alter locks or other security devices
at the Premises to deprive Tenant of access thereto, and Landlord shall not be
required to provide a new key or right of access to Tenant.

 

(b) Tenant shall pay to Landlord all costs incurred by Landlord (including court
costs and reasonable attorneys' fees and expenses) in (1) obtaining possession
of the Premises, (2) removing and storing Tenant's or any other occupant's
property, (3) repairing, restoring, altering, remodeling, or otherwise putting
the Premises into condition acceptable to a new tenant, (4) if Tenant is
dispossessed of the Premises and this Lease is not terminated, reletting all or
any part of the Premises (including brokerage commissions, cost of tenant finish
work, and other costs incidental to such reletting), (5) performing Tenant's
obligations which Tenant failed to perform, and (6) enforcing, or advising
Landlord of; its rights, remedies, and recourses. Landlord's acceptance of rent
following an Event of Default shall not waive Landlord's rights regarding such
Event of Default. Landlord's receipt of rent with knowledge of any default by
Tenant hereunder shall not be a waiver of such default, and no waiver by
Landlord of any provision of this Lease shall be deemed to have been made unless
set forth in writing and signed by Landlord. No waiver by Landlord of any
violation or breach of any of the terms contained herein shall waive Landlord's
rights regarding any future violation of such term or violation of any other
term. If Landlord repossesses the Premises pursuant to the authority herein
granted, then Landlord shall have the right to (A) keep in place and use or (B)
remove and store, at Tenant's expense, all of the furniture, fixtures, equipment
and other property in the Premises, including that which is owned by or leased
to Tenant at all times before any foreclosure thereon by Landlord or
repossession thereof by any lessor thereof or third party having a lien thereon.
Landlord may relinquish possession of all or any portion of such furniture,
fixtures, equipment and other property to any person (a "Claimant") who presents
to Landlord a copy of any instrument represented by Claimant to have been
executed by Tenant (or any predecessor of Tenant) granting Claimant the right
under various circumstances to take possession of such furniture, fixtures,
equipment or other property, without the necessity on the part of Landlord to
inquire into the authenticity or legality of the instrument. Landlord may, at
its option and without prejudice to or waiver of any rights it may have, (i)
escort Tenant to the Premises to retrieve any personal belongings of Tenant
and/or its employees not covered by the Landlord's statutory lien or the
security interest described in Section 26 or (ii) obtain a list from Tenant of
the personal property of Tenant and/or its employees that is not covered by the
Landlord's statutory lien or the security interest described in Section 26, and
make such property available to Tenant and/or Tenant's employees; however,
Tenant first shall pay in cash all costs and estimated expenses to be incurred
in connection with the removal of such property and making it available. The
rights of Landlord herein stated are in addition to any and all other rights
that Landlord has or may hereafter have at law or in equity, and Tenant agrees
that the rights herein granted Landlord are commercially reasonable.

 

(c) TENANT AND LANDLORD HEREBY KNOWINGLY AND VOLUNTARILY WAIVE TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTER CLAIM, BROUGHT BY ONE PARTY AGAINST THE OTHER
OR ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE,
THE RELATIONSHIP OF LANDLORD AND TENANT CREATED HEREBY, TENANT'S USE OR
OCCUPANCY OF THE PREMISES AND/OR ANY CLAIM FOR INJURY OR DAMAGE. THE PARTIES ARE
HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THE FOREGOING WAIVER.

 

20. LANDLORD'S DEFAULT

 

If Landlord fails to perform any of its obligations hereunder within thirty (30)
days after written notice from Tenant specifying such failure (provided that
Landlord shall be allowed such additional time as may be reasonably necessary so
long as Landlord commences performance within such thirty (30) day period and
thereafter diligently pursues such failure to completion), Tenant's exclusive
remedy shall be an action for damages. Unless Landlord fails to so cure such
default after such notice, Tenant shall not have any remedy or cause of action
by reason thereof. Liability of Landlord to Tenant for any default by Landlord,
shall be limited to actual, direct, but not consequential, damages therefor and
shall be recoverable only from the interest of Landlord in the Building and the
Land, and neither Landlord nor Landlord's owners shall have any personal
liability therefor. TENANT HEREBY WAIVES ITS STATUTORY LIEN UNDER SECTION 91.004
OF THE TEXAS PROPERTY CODE.

 

21. MORTGAGES

 

(a) This Lease shall be subordinate to any deed of trust, mortgage or other
security instrument (a "Mortgage") and any ground lease, master lease, or
primary lease (a "Primary Lease") that now or hereafter covers any portion of
the Premises (the mortgagee under any Mortgage or the lessor under any Primary
Lease is referred to herein as "Landlord's Mortgagee") and to increases,
renewals, modifications, consolidations, replacements, and extensions thereof.
However, any Landlord's Mortgagee may elect to subordinate its Mortgage or
Primary Lease (as the case may be) to this Lease by delivering written notice
thereof to Tenant. The provisions of this Section 21(a) shall be self-operative,
and no further instrument shall be required to effect such subordination;
however, Landlord shall deliver to Tenant, and Tenant shall execute from time to
time within ten days after delivery thereof to Tenant, an instrument from each
Landlord's Mortgagee evidencing the subordination of this Lease to any such
Mortgage or Primary Lease (which instrument shall include a commercially
reasonable non-disturbance provision in favor of Tenant and shall be on
Landlord's Mortgagee's standard form).

  

  9

 

 

 

(b) Tenant shall attorn to any party succeeding to Landlord's interest in the
Premises, whether by purchase, foreclosure, deed in lieu of foreclosure, power
of sale, termination of lease, or otherwise, upon such party's request, and
shall execute such agreements confirming such attornment as such party may
reasonably request. Tenant shall not seek to enforce any remedy it may have for
any default on the part of Landlord without first giving written notice by
certified mail, return receipt requested, specifying the default in reasonable
detail to any Landlord's Mortgagee whose address has been given to Tenant, and
affording such Landlord's Mortgagee a reasonable opportunity to perform
Landlord's obligations hereunder.

 

(c) Notwithstanding any such attornment or subordination of a Mortgage or
Primary Lease to this Lease, the Landlord's Mortgagee shall not be liable for
any acts of any previous landlord, shall not be bound by any amendment to which
it did not consent in writing nor any payment of rent made more than one month
in advance.

 

22. ENCUMBRANCES

 

Tenant has no authority, express or implied, to create or place any lien or
encumbrance of any kind or nature whatsoever upon, or in any manner to bind
Landlord's property or the interest of Landlord or Tenant in the Premises or to
charge the rent for any claim in favor of any person dealing with Tenant,
including those who may furnish materials or perform labor for any construction
or repairs. Landlord shall promptly deliver to Tenant copies of any notices of
mechanics liens received by Landlord. Tenant shall pay or cause to be paid all
sums due for any labor performed or materials furnished in connection with any
work performed on the Premises by or at the request of Tenant within thirty (30)
days after the filing of any such lien, unless Tenant is validly contesting the
lien in good faith and provides to Landlord a bond in the amount of 150% of the
claim or provides other security reasonably acceptable to Landlord. Tenant shall
give Landlord immediate written notice of the placing of any lien or encumbrance
against the Premises.

 

23. MISCELLANEOUS

 

(a) Words of any gender used in this Lease shall include any other gender, and
words in the singular shall include the plural, unless the context otherwise
requires. The captions inserted in this Lease are for convenience only and in no
way affect the interpretation of this Lease. The following terms shall have the
following meanings: "Laws" shall mean all federal, state, and local laws, rules,
and regulations; all court orders, governmental directives, and governmental
orders; and all restrictive covenants affecting the Project, and "Law" shall
mean any of the foregoing; "affiliate" shall mean any person or entity which,
directly or indirectly, controls, is controlled by, or is under common control
with the party in question; "Tenant Party" shall include Tenant, any assignees
claiming by, through, or under Tenant, any subtenants claiming by, through, or
under Tenant, and any of their respective agents, contractors, employees, and
invitees; and "including" shall mean including, without limitation. The normal
rule of construction that any ambiguities be resolved against the drafting party
shall not apply to the interpretation of this Lease or any exhibits or
amendments hereto.

 

(b) The liability of Landlord to Tenant under the terms of this Lease shall be
limited to the interest of Landlord in the Building and the Land, and Landlord
shall not be personally liable for any deficiency. Landlord may transfer and
assign, in whole or in part, its rights and obligations in the Building and
property that are the subject to this Lease, in which case Landlord shall have
no further liability hereunder. Each party shall furnish to the other, promptly
upon demand, a corporate resolution, proof of due authorization by partners, or
other appropriate documentation evidencing the due authorization of such party
to enter into this Lease.

 

(c) Whenever a period of time is herein prescribed for action to be taken by a
party (other than the payment of rent), the party shall not be liable or
responsible for, and there shall be excluded from the computation for any such
period of time, any delays due to strikes, riots, acts of God, shortages of
labor or materials, war, governmental laws, regulations, or restrictions, or any
other causes of any kind whatsoever which are beyond the control of the party in
question.

 

(d) Tenant shall, from time to time, within ten days after request of Landlord,
deliver to Landlord, or Landlord's designee, a certificate of occupancy for the
Premises, financial statements for itself and any guarantor of its obligations
hereunder, evidence reasonably satisfactory to Landlord that Tenant has
performed its obligations under this Lease (including evidence of the payment of
the Security Deposit), and an estoppel certificate stating that this Lease is in
full effect, the date to which rent has been paid, the unexpired Term and such
other factual matters pertaining to this Lease as may be requested by Landlord.
Tenant's obligation to furnish the above-described items in a timely fashion is
a material inducement for Landlord's execution of this Lease.

 

(e) This Lease constitutes the entire agreement of the Landlord and Tenant with
respect to the subject matter of this Lease, and contains all of the covenants
and agreements of Landlord and Tenant with respect thereto. Landlord and Tenant
each acknowledge that no representations, inducements, promises or agreements,
oral or written, have been made by Landlord or Tenant, or anyone acting on
behalf of Landlord or Tenant, which are not contained herein, and any prior
agreements, promises, negotiations, or representations not expressly set forth
in this Lease are of no effect. This Lease may not be altered, changed or
amended except by an instrument in writing signed by both parties hereto. This
Lease shall not be effective until an original of this Lease executed by both
Landlord and Tenant and an original Guaranty in the form of Exhibit G attached
hereto, executed by Obie Bacon, is delivered to and accepted by Landlord.

 

  10

 

 

 

(f) All obligations of Tenant hereunder not fully performed by the end of the
Term shall survive, including, without limitation, all payment obligations with
respect to Operating Expenses and utilities and all obligations concerning the
condition and repair of the Premises. Upon the end of the Term and before Tenant
vacates the Premises, Tenant shall pay to Landlord any amount reasonably
estimated by Landlord as necessary to put the Premises in good condition and
repair, reasonable wear and tear excluded. Tenant shall also, prior to vacating
the Premises, pay to Landlord the amount, as estimated by Landlord, of Tenant's
obligation hereunder for underpayment of Operating Expenses for the year in
which the Term ends. All such amounts shall be used and held by Landlord for
payment of such obligations of Tenant hereunder, with Tenant being liable for
any additional costs therefor upon demand by Landlord or with any excess to be
returned to Tenant after all such obligations have been determined and satisfied
as the case may be. Any Security Deposit held by Landlord may be credited
against the amount due by Tenant under this Section 23(f).

 

(g) If any provision of this Lease is illegal, invalid or unenforceable, then
the remainder of this Lease shall not be affected thereby, and in lieu of each
such provision, there shall be added, as a part of this Lease, a provision as
similar in terms to such illegal, invalid or unenforceable clause or provision
as may be possible and be legal, valid and enforceable

 

(h) Whenever Tenant requests Landlord to take any action not required of it
hereunder or give any consent required or permitted under this Lease, Tenant
will reimburse Landlord for Landlord's reasonable, out-of-pocket costs payable
to third parties and incurred by Landlord in reviewing the proposed action or
consent, including reasonable attorneys', engineers’ or architects’ fees, within
30 days after Landlord's delivery to Tenant of a statement of such costs. Tenant
will be obligated to make such reimbursement without regard to whether Landlord
consents to any such proposed action.

 

(i) All references in this Lease to "the date hereof" or similar references
shall be deemed to refer to the last date, in point of time, on which all
parties hereto have executed this Lease.

 

(j) Landlord and Tenant each warrant to the other that it has not dealt with any
broker or agent in connection with this Lease, other than HPI Real Estate, Inc.,
(the "Broker"). Tenant and Landlord shall each indemnify the other against all
costs, attorneys' fees, and other liabilities for commissions or other
compensation claimed by any broker or agent (other than the Brokers) claiming
the same by, through, or under the indemnifying party.

 

(k) If and when included within the term "Tenant," as used in this instrument,
there is more than one person, firm or corporation, all shall jointly arrange
among themselves for their joint execution of a notice specifying an individual
at a specific address within the continental United States for the receipt of
notices and payments to Tenant. If and when included within the term "Landlord,"
as used in this instrument, there is more than one person, firm or corporation,
all shall jointly arrange among themselves for their joint execution of a notice
specifying an individual at a specific address within the continental United
States for the receipt of notices and payments to Landlord. All parties included
within the terms "Landlord" and "Tenant," respectively, shall be bound by
notices given in accordance with the provisions of Section 24 to the same effect
as if each had received such notice.

 

(l) The terms and conditions of this Lease are confidential and Tenant shall not
disclose the terms of this Lease to any third party except as may be required by
law or to enforce its rights hereunder.

 

(m) Tenant shall pay interest on all past-due rent from the date due until paid
at the maximum lawful rate. In no event, however, shall the charges permitted
under this Section 23(m) or elsewhere in this Lease, to the extent they are
considered to be interest under applicable Law, exceed the maximum lawful rate
of interest.

 

(n) Upon at least sixty (60) days notice to Tenant, Landlord shall have the
right to relocate Tenant within the Building or Project in lease space which is
the same size or larger and suited to Tenant's use. Such relocation shall be
made at Landlord's sole expense, including necessary reprinting of Tenant's
stationary, envelopes and business cards. Landlord shall not be liable to Tenant
in connection with such relocation except for undue delay or property damages
caused by Landlord or Landlord's employees, agents, or contractors. In the event
of such relocation, this Lease shall continue in full force and effect and the
new Premises shall be substituted for the old Premises described in Exhibit A.

 

(o) THIS LEASE WILL BE GOVERNED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS.

 

(p) Landlord and Tenant agree that each provision of this Lease for determining
charges, amounts and additional rent payments by Tenant (including without
limitation, Sections 2 and 3 of this Lease) is commercially reasonable, and as
to each such charge or amount, constitutes a "method by which the charge is to
be computed" for purposes of Section 93.012 (Assessment of Charges) of the Texas
Property Code, as such section now exists or as it may be hereafter amended or
succeeded.

 

(q) WAIVER OF CONSUMER RIGHTS. TENANT HEREBY WAIVES ALL ITS RIGHTS UNDER THE
TEXAS DECEPTIVE TRADE PRACTICES - CONSUMER PROTECTION ACT, SECTION 17.41 ET.
SEQ. OF THE TEXAS BUSINESS AND COMMERCE CODE, A LAW THAT GIVES CONSUMERS SPECIAL
RIGHTS AND PROTECTIONS. AFTER CONSULTATION WITH AN ATTORNEY OF TENANT'S OWN
SELECTION, TENANT VOLUNTARILY CONSENTS TO THIS WAIVER.

 

  11

 

 

 

(r) Landlord and Tenant acknowledge and agree that this Lease, including all
exhibits a part hereof, is not a construction contract or an agreement
collateral to or affecting a construction contract.

 

24. NOTICES

 

Each provision of this instrument or of any applicable Laws and other
requirements with reference to the sending, mailing or delivering of notice or
the making of any payment hereunder shall be deemed to be complied with when and
if the following steps are taken.

 

(a) All rent shall be payable to Landlord at the address for Landlord set forth
in Section 2(d) above or at such other address as Landlord may specify from time
to time by written notice delivered in accordance herewith, or by wire transfer
of immediately available funds to an account or accounts designated from time to
time by Landlord to Tenant with remittance detail from Tenant to Landlord to
identify the components of each payment. Tenant's obligation to pay rent shall
not be deemed satisfied until such rent has been actually received by Landlord.

 

(b) All payments required to be made by Landlord to Tenant hereunder shall be
payable to Tenant at the address set forth below, or at such other address
within the continental United States as Tenant may specify from time to time by
written notice delivered in accordance herewith.

 

(c) Any written notice or document required or permitted to be delivered
hereunder shall be deemed to be delivered upon the earlier to occur of (1)
tender of delivery (in the case of a hand-delivered notice), (2) deposit in the
United States Mail, postage prepaid, Certified Mail, or (3) receipt by facsimile
transmission, in each case, addressed to the parties hereto at the respective
addresses set out below, or at such other address as they have theretofore
specified by written notice delivered in accordance herewith. If Landlord has
attempted to deliver notice to Tenant at Tenant's address reflected on
Landlord's books but such notice was returned or acceptance thereof was refused,
then Landlord may post such notice in or on the Premises, which notice shall be
deemed delivered to Tenant upon the posting thereof. Additionally, electronic
mail may be used, but only to distribute routine communications, such as
financial statements and other information, and may not be used for providing
notice of default of a party hereto or for requesting the consent of the other
party when obtaining such consent is required under this Lease.

 

Landlord:

 

Tenant:

 

 

 

HPI San Antonio Industrial, LLC

c/o HPI Real Estate Services and Investments

3700 N. Capital of Texas Highway

Suite 420

Austin, Texas 78746

(512) 835-4455 – Telephone

(512) 835-1222 – Facsimile

____________ – Email

 

With a copy to:

HPI Real Estate Management, Inc.

1020 NE Loop 410, Suite 510

San Antonio, Texas 78209

Attn: Property Manager for Rittiman West 7 

 

Prior to Commencement Date:

Major League Football, Inc.

P.O Box 110475

Bradenton, Florida 34211

(559) 246-2122 - Telephone

K.McLenithan@mlfb.com - Email

 

From and after Commencement Date:

 

Major League Football, Inc.

P.O Box 110475

Bradenton, Florida 34211

 

25. HAZARDOUS WASTE

 

The term "Hazardous Substances," as used in this Lease shall mean pollutants,
contaminants, toxic or hazardous wastes, or any other substances, the removal of
which is required or the use of which is restricted, prohibited or penalized by
any "Environmental Law," which term shall mean any Law relating to health,
pollution, or protection of the environment. Tenant hereby agrees that (a) no
activity will be conducted on the Premises that will produce any Hazardous
Substances, except for such activities that are part of the ordinary course of
Tenant's business activities (the "Permitted Activities") provided such
Permitted Activities are conducted in accordance with all Environmental Laws and
have been approved in advance in writing by Landlord; (b) the Premises will not
be used in any manner for the storage of any Hazardous Substances except for any
temporary storage of such materials that are used in the ordinary course of
Tenant's business (the "Permitted Materials") provided such Permitted Materials
are properly stored in a manner and location satisfying all Environmental Laws
and approved in advance in writing by Landlord; (c) no portion of the Premises
will be used as a landfill or a dump; (d) Tenant will not install any
underground tanks of any type; (e) Tenant will not allow any surface or
subsurface conditions to exist or come into existence that constitute, or with
the passage of time may constitute a public or private nuisance; (f) Tenant will
not permit any Hazardous Substances to be brought onto the Premises, except for
the Permitted Materials, and if so brought or found located thereon, the same
shall be immediately removed by Tenant, with proper disposal, and all required
cleanup procedures shall be diligently undertaken pursuant to all Environmental
Laws; (g) Tenant will maintain on the Premises a list of all materials stored at
the Premises for which a material safety data sheet (an "MSDS") was issued by
the producers or manufacturers thereof, together with copies of the MSDS's for
such materials, and shall deliver such list and MSDS copies to Landlord upon
Landlord's request therefor; and (h) Tenant shall remove all Permitted Materials
from the Premises in a manner acceptable to Landlord before Tenant's right to
possess the Premises is terminated. If at any time during or after the Term, the
Premises are found to be so contaminated or subject to such conditions, Tenant
shall defend, indemnify and hold Landlord harmless from all claims, demands,
actions, liabilities, costs, expenses, damages and obligations of any nature
arising from or as a result of the use of the Premises by Tenant, except for any
conditions or contamination caused by Landlord. The foregoing indemnity shall
survive termination or expiration of this Lease. Unless expressly identified on
an addendum to this Lease, as of the date hereof there are no "Permitted
Activities" or "Permitted Materials" for purposes of the foregoing provision and
none shall exist unless and until approved in writing by the Landlord. Landlord
may enter the Premises and conduct environmental inspections and tests therein
as it may reasonably require from time to time, provided that Landlord shall use
reasonable efforts to minimize the interference with Tenant's business. Such
inspections and tests shall be conducted at Landlord's expense, unless they
reveal the presence of Hazardous Substances (other than Permitted Materials or
those placed in the Premises by Landlord) or that Tenant has not complied with
the requirements set forth in this Section 25, in which case Tenant shall
reimburse Landlord for the cost thereof within ten days after Landlord's request
therefor.

 

  12

 

 

   

26. LANDLORD'S LIEN

 

In addition to the statutory landlord's lien, Tenant grants to Landlord, to
secure performance of Tenant's obligations hereunder, a security interest in all
goods, inventory, equipment, fixtures, furniture, improvements, chattel paper,
accounts, and general intangibles, and other personal property of Tenant now or
hereafter situated on or relating to Tenant's use of the Premises, and all
proceeds there from (the "Collateral"), and the Collateral shall not be removed
from the Premises without the consent of Landlord until all obligations of
Tenant have been fully performed. Upon the occurrence of an Event of Default,
Landlord may, in addition to all other remedies, without notice or demand except
as provided below, exercise the rights afforded a secured party under the
Uniform Commercial Code of the State in which the Building is located (the
"UCC"). In connection with any public or private sale under the UCC, Landlord
shall give Tenant ten-days' prior written notice of the time and place of any
public sale of the Collateral or of the time after which any private sale or
other intended disposition thereof is to be made, which is agreed to be a
reasonable notice of such sale or other disposition. All proceeds of any such
sale may be applied first to the payment of expenses incurred by Landlord in
enforcing this security interest (including reasonable attorneys' fees and
expenses). Tenant hereby authorizes Landlord to file financing statement(s) in
form sufficient to perfect the security interest granted hereunder. Landlord may
also file a copy of this Lease or this provision as a financing statement to
perfect its security interest in the Collateral.

 

TENANT ACKNOWLEDGES THAT (1) IT HAS INSPECTED AND ACCEPTS THE PREMISES IN AN "AS
IS, WHERE IS" CONDITION, SUBJECT TO LANDLORD'S OBLIGATIONS UNDER EXHIBIT B, IF
ANY, (2) THE BUILDING'S IMPROVEMENTS ARE SUITABLE FOR THE PURPOSE FOR WHICH THE
PREMISES ARE LEASED AND LANDLORD HAS MADE NO WARRANTY, REPRESENTATION, COVENANT,
OR AGREEMENT WITH RESPECT TO THE MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE OF THE PREMISES, (3) THE PREMISES ARE IN GOOD AND SATISFACTORY
CONDITION, (4) NO REPRESENTATIONS AS TO THE REPAIR OF THE PREMISES, NOR PROMISES
TO ALTER, REMODEL OR IMPROVE THE PREMISES HAVE BEEN MADE BY LANDLORD (UNLESS AND
EXCEPT AS MAY BE SET FORTH IN EXHIBIT B ATTACHED TO THIS LEASE, OR AS IS
OTHERWISE EXPRESSLY SET FORTH IN THIS LEASE), AND (5) NO WARRANTIES, EXPRESS OR
IMPLIED, ARE MADE REGARDING THE CONDITION OR SUITABILITY OF THE PREMISES ON THE
COMMENCEMENT DATE. FURTHER, TO THE EXTENT PERMITTED BY LAW, TENANT WAIVES ANY
IMPLIED WARRANTY OF SUITABILITY OR OTHER IMPLIED WARRANTIES THAT LANDLORD WILL
MAINTAIN OR REPAIR THE PREMISES OR ITS APPURTENANCES EXCEPT AS MAY BE CLEARLY
AND EXPRESSLY PROVIDED IN THIS LEASE.

 

[Remainder of page intentionally left blank; signature page follows]

 

  13

 

 

   

 

[mlfb_ex103img39.jpg]

 

 

 

 

 

  

EXHIBIT A

 

DESCRIPTION OF LAND, PREMISES AND FLOOR PLAN

 

Legal Description:

 

Parcel 1:

 

Being 3.838 Acres, more or less, of land out of Lot 1 and Lot 2, New City Block
16375, Rittiman West Business Park, City of San Antonio, Bexar County, Texas,
according to the plat recorded in Volume 7200, Page 46, Deed and Plat Records,
Bexar County, Texas, and being more particularly described as follows:

 

BEGINNING at a found 1/2 inch iron rod in the East Right-of-Way line of Rittiman
Plaza and the West line of Lot 2, said point being South 00 degrees 48 minutes
37 seconds East, 86.64 feet and 272.76 feet with the arc of a curve to the left
having a radius of 370.00 feet and a central angle of 42 degrees 14 minutes 18
seconds from file Northwest corner of said Lot 2 for a Westerly corner of the
herein described tract;

 

THENCE North 09 degrees 55 minutes 12 seconds East, 543.10 feet with the West
line of the therein described tract to a found tack in lead for the Northwest
corner of the herein described tract;

 

THENCE South 80 degrees 04 minutes 48 seconds East along the common line of the
herein described tract and the remainder of Lots 1 and 2 NCB 16375, 265.00 feet
to an "X" set in concrete for the Northeast corner of the herein described
tract;

 

THENCE South 09 degrees 55 minutes 12 seconds West along same said common line
639.63 feet with the East line of the herein described tract to a set "X" in
concrete for the Southeast corner of the herein described tract;

 

THENCE South 81 degrees 19 minutes 49 seconds West, 135.20 feet to a point of
curvature in the East Right-of-way line of Rittiman Plaza, from which a found
1/2 inch iron rod bears North 08 degrees 13 minutes 50 seconds East, 1.4 feet
for the Southwest corner of the herein described tract whose tangent bears North
21 degrees 34 minutes 22 seconds West;

 

THENCE with the East Right-of-Way line of Rittiman Plaza as follows:

 

180.49 feet with the arc of a curve to the left having a radius of 430.00 feet,
a central angle of 24 degrees 02 minutes 57 seconds and a chord which bears
North 33 degrees 35 minutes 50 seconds West, 179.16 feet to a point of reverse
curvature from which a found 1/2 inch iron rod bears North 05 degrees 11 minutes
54 seconds West, 0.9 feet;

 

16.62 feet with the arc of a curve to the right having a radius of 370.00 feet,
a central angle of 02 degrees 34 minutes 24 seconds and a chord which bears
North 44 degrees 20 minutes 07 seconds West, 16.62 feet to the point of
beginning.

 

Parcel 2:

 

Together with that certain Access Easement as described in instrument recorded
in Volume 3808, Page 1871, Real Property Records, Bexar County, Texas.

 

Parcel 3:

 

Together with that certain Easement Area recorded in Volume 2432, Page 25, Real
Property Records, Bexar County, Texas, 0.712 acres of land out of Lot 1 and Lot
2, New City Block 16375 of Rittiman West Business Park Subdivision, San Antonio,
Texas, as recorded in Volume 7200, Page 46, of the Plat Records of Bexar County,
Texas.

 

 

A-1

 

 

  

Premises:

 

5700-5730 Rittiman Plaza, Suite 5718, San Antonio, Texas 78218

 

[mlfb_ex103img38.jpg]

   

 

A-2

 

 

 

EXHIBIT B

 

INTENTIONALLY DELETED

 

 

 

 

 

B-1

 

 

  

 

 

[mlfb_ex103img40.jpg]

 

 

 

 

 

 

 

[mlfb_ex103img41.jpg]

 

 

 

   

 

 

 

 

EXHIBIT D

 

Signage Specifications

 

1. Tenant, at its sole cost and expense, shall pay for all costs related to the
design, fabrication, installation, maintenance and removal of Tenant's signage
upon the Leased Premises and Tenant shall keep all signage clean and in a good
state of repair. Upon vacating the Leased Premises, Tenant shall remove all of
Tenant's signage and return the Leased Premises to its original condition at
Tenant's sole cost and expense.

 

 

2. All signage must be approved by Landlord prior to fabrication. Tenant shall
submit drawings indicating the design of proposed exterior signage. Drawings
shall indicate the sizes, dimensions, materials, colors, fastener types,
locations and compliance with these Sign Specifications for all of Tenant's
signage. Tenant must include detail as to the size, design and color of any
logos incorporated on any signage. No illuminated signs of a moving or flashing
nature shall be permitted.

 

 

3. Tenant shall place no signs or advertisements on the interior or exterior of
the Leased Premises so as to be visible from the exterior of the Leased
Premises, except as provided by these Sign Specifications. Landlord reserves the
right to install any signage necessary to protect or identify the Premises or to
guide and inform visitors to the Premises.

 

 

4. All signage must be fabricated and installed by a Landlord approved sign
company. Landlord assumes no liability or responsibility arising from Tenant's
choice of sign companies.

 

 

  

 

 

 

D-1

 

 

 

EXHIBIT E

 

SURRENDER CONDITIONS

 

Upon expiration or earlier termination of this Lease, in addition to the
requirements under the terms of the Lease, Tenant shall ensure that:

 

 

a. All interior and exterior lights and bulbs are operational.

 

b. All exhaust, ceiling and overhead fans are operational.

 

c. Warehouse floor areas are broom swept and clean of all trash and materials.

 

d. Warehouse floor areas are cleaned of oils, fluids and other foreign
materials.

 

e. All electrical, plumbing and other utilities which are terminated are
disconnected, capped and/or terminated according to applicable building codes
and all other governmental requirements.

 

f. All electrical and telecommunications conduit and wiring installed by or for
Tenant specifically for Tenant's equipment is removed to the originating panel
if Landlord so requires.

 

g. Overhead interior and exterior doors are operational and in good condition.

 

h. Any bolts secured to the floor are cut off flush and sealed with epoxy.

 

i. Warehouse fencing or partitions are removed if Landlord so requires.

 

j. All furniture, trash and debris are removed.

 

k. All signs and pictures, posters, signage, stickers and all similar items of
Tenant and any other occupant of the Premises are removed from all walls,
windows, doors and all other interior and exterior surfaces of the Premises and
other locations of the Project.

 

l. All carpet areas are vacuumed.

 

m. All uncarpeted office floors are swept, and any excess wax build-up on tile
and vinyl floors is properly removed.

 

n. All computer cable and conduit installed by or for Tenant is removed to point
of origin.

 

o. All windows and miscellaneous hardware are operational and in good condition.

 

p. All HVAC and mechanical systems and equipment are operational and in good
condition.

 

q. Ceiling tiles, grid, light lenses, air grills and diffusers are in place with
no holes or stains.

 

r. There are no broken windows or other glass items.

 

s. Bathroom walls, floors, and fixtures are clean and in good condition.

 

t. All plumbing fixtures are intact, operational free of leaks and in good
condition.

 

u. All gutters and downspouts are undamaged and operational.

 

v. Walls (internal and external) are clean and any holes are properly and
permanently patched

  

 

E-1

   